Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyssa K. Sandrowitz on April 6, 2021.

The application has been amended as follows:

In claim 1, lines 5 and 6, “wherein the coefficient of friction of the high efficiency belt is greater than or equal to 0.03 mm/N times the bending stiffness of the high efficiency belt;” have been deleted.



Allowable Subject Matter

Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record neither teaches or suggests a ribbed high efficiency belt or a method of making such belt, including a backing the coefficient of friction of the high efficiency belt is greater than or equal to 0.04 mm/N times the bending stiffness of the high efficiency belt.  For these reasons, in conjunction with the rest of the structure as claimed in claims 1 and 9.  The closest art is considered to be Di Meco, Mitsutomi and Harada.  Examiner interprets the dimensions and physical properties of the claimed belt along with the higher disclosed bending stiffness results in a coefficient of friction not disclosed in the references and it would not have been obvious to alter the references to achieve the higher coefficient of friction.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654